
	

113 HR 3 PCS: Northern Route Approval Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 81
		113th CONGRESS
		1st Session
		H. R. 3
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 23, 2013
			Received; read the first time
		
		
			June 3, 2013
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To approve the construction, operation, and
		  maintenance of the Keystone XL pipeline, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Route Approval
			 Act.
		2.FindingsThe Congress finds the following:
			(1)To maintain our Nation’s competitive edge
			 and ensure an economy built to last, the United States must have fast,
			 reliable, resilient, and environmentally sound means of moving energy. In a
			 global economy, we will compete for the world’s investments based in
			 significant part on the quality of our infrastructure. Investing in the
			 Nation’s infrastructure provides immediate and long-term economic benefits for
			 local communities and the Nation as a whole.
			(2)The delivery of
			 oil from Canada, a close ally not only in proximity but in shared values and
			 ideals, to domestic markets is in the national interest because of the need to
			 lessen dependence upon insecure foreign sources.
			(3)The Keystone XL pipeline would provide both
			 short-term and long-term employment opportunities and related labor income
			 benefits, such as government revenues associated with taxes.
			(4)The State of Nebraska has thoroughly
			 reviewed and approved the proposed Keystone XL pipeline reroute, concluding
			 that the concerns of Nebraskans have had a major influence on the pipeline
			 reroute and that the reroute will have minimal environmental impacts.
			(5)The Department of
			 State and other Federal agencies have over a long period of time conducted
			 extensive studies and analysis of the technical aspects and of the
			 environmental, social, and economic impacts of the proposed Keystone XL
			 pipeline, and—
				(A)the Department of State assessments found
			 that the Keystone XL pipeline is not likely to impact the amount of
			 crude oil produced from the oil sands and that approval or
			 denial of the proposed project is unlikely to have a substantial impact on the
			 rate of development in the oil sands;
				(B)the Department of
			 State found that incremental life-cycle greenhouse gas emissions associated
			 with the Keystone XL project are estimated in the range of 0.07 to 0.83 million
			 metric tons of carbon dioxide equivalents, with the upper end of this range
			 representing twelve one-thousandths of one percent of the 6,702 million metric
			 tons of carbon dioxide emitted in the United States in 2011; and
				(C)after extensive
			 evaluation of potential impacts to land and water resources along the Keystone
			 XL pipeline’s 875 mile proposed route, the Department of State found that
			 The analyses of potential impacts associated with construction and
			 normal operation of the proposed Project suggest that there would be no
			 significant impacts to most resources along the proposed Project route
			 (assuming Keystone complies with all laws and required conditions and
			 measures)..
				(6)The transportation
			 of oil via pipeline is the safest and most economically and environmentally
			 effective means of doing so, and—
				(A)transportation of oil via pipeline has a
			 record of unmatched safety and environmental protection, and the Department of
			 State found that Spills associated with the proposed Project that enter
			 the environment expected to be rare and relatively small, and that
			 there is no evidence of increased corrosion or other pipeline threat due
			 to viscosity of diluted bitumen oil that will be transported by the
			 Keystone XL pipeline; and
				(B)plans to
			 incorporate 57 project-specific special conditions related to the design,
			 construction, and operations of the Keystone XL pipeline led the Department of
			 State to find that the pipeline will have a degree of safety over any
			 other typically constructed domestic oil pipeline.
				(7)The Keystone XL is in much the same
			 position today as the Alaska Pipeline in 1973 prior to congressional action.
			 Once again, the Federal regulatory process remains an insurmountable obstacle
			 to a project that is likely to reduce oil imports from insecure foreign
			 sources.
			3.Keystone XL
			 permit approvalNotwithstanding Executive Order No. 13337
			 (3 U.S.C.
			 301 note), Executive Order No. 11423 (3 U.S.C. 301 note),
			 section
			 301 of title 3, United States Code, and any other Executive
			 order or provision of law, no Presidential permit shall be required for the
			 pipeline described in the application filed on May 4, 2012, by TransCanada
			 Keystone Pipeline, L.P. to the Department of State for the Keystone XL
			 pipeline, as supplemented to include the Nebraska reroute evaluated in the
			 Final Evaluation Report issued by the Nebraska Department of Environmental
			 Quality in January 2013 and approved by the Nebraska governor. The final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, coupled with the Final Evaluation Report described in the previous
			 sentence, shall be considered to satisfy all requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and of the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.).
		4.Judicial
			 review
			(a)Exclusive
			 jurisdictionExcept for
			 review by the Supreme Court on writ of certiorari, the United States Court of
			 Appeals for the District of Columbia Circuit shall have original and exclusive
			 jurisdiction to determine—
				(1)the validity of any final order or action
			 (including a failure to act) of any Federal agency or officer with respect to
			 issuance of a permit relating to the construction or maintenance of the
			 Keystone XL pipeline, including any final order or action deemed to be taken,
			 made, granted, or issued;
				(2)the constitutionality of any provision of
			 this Act, or any decision or action taken, made, granted, or issued, or deemed
			 to be taken, made, granted, or issued under this Act; or
				(3)the adequacy of any environmental impact
			 statement prepared under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et
			 seq.), or of any analysis under any other Act, with respect to
			 any action taken, made, granted, or issued, or deemed to be taken, made,
			 granted, or issued under this Act.
				(b)Deadline for
			 filing claimA claim arising
			 under this Act may be brought not later than 60 days after the date of the
			 decision or action giving rise to the claim.
			(c)Expedited
			 considerationThe United
			 States Court of Appeals for the District of Columbia Circuit shall set any
			 action brought under subsection (a) for expedited consideration, taking into
			 account the national interest of enhancing national energy security by
			 providing access to the significant oil reserves in Canada that are needed to
			 meet the demand for oil.
			5.American burying
			 beetle
			(a)FindingsThe Congress finds that—
				(1)environmental
			 reviews performed for the Keystone XL pipeline project satisfy the requirements
			 of section 7 of the Endangered Species Act of 1973 (16 U.S.C.
			 1536(a)(2)) in its entirety; and
				(2)for purposes of that Act, the Keystone XL
			 pipeline project will not jeopardize the continued existence of the American
			 burying beetle or destroy or adversely modify American burying beetle critical
			 habitat.
				(b)Biological
			 opinionThe Secretary of the
			 Interior is deemed to have issued a written statement setting forth the
			 Secretary’s opinion containing such findings under section 7(b)(1)(A) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any
			 taking of the American burying beetle that is incidental to the construction or
			 operation and maintenance of the Keystone XL pipeline as it may be ultimately
			 defined in its entirety, shall not be considered a prohibited taking of such
			 species under such Act.
			6.Right-of-way and
			 temporary use permitThe
			 Secretary of the Interior is deemed to have granted or issued a grant of
			 right-of-way and temporary use permit under section 28 of the Mineral Leasing
			 Act (30 U.S.C.
			 185) and the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et
			 seq.), as set forth in the application tendered to the Bureau
			 of Land Management for the Keystone XL pipeline.
		7.Permits for
			 activities in navigable waters
			(a)Issuance of
			 permitsThe Secretary of the Army, not later than 90 days after
			 receipt of an application therefor, shall issue all permits under section 404
			 of the Federal Water Pollution Control Act (33 U.S.C. 1344) and section 10 of
			 the Act of March 3, 1899 (33 U.S.C. 403; commonly known as the
			 Rivers and Harbors Appropriations Act of 1899), necessary for the construction,
			 operation, and maintenance of the pipeline described in the May 4, 2012,
			 application referred to in section 3, as supplemented by the Nebraska reroute.
			 The application shall be based on the administrative record for the pipeline as
			 of the date of enactment of this Act, which shall be considered
			 complete.
			(b)Waiver of
			 procedural requirementsThe Secretary may waive any procedural
			 requirement of law or regulation that the Secretary considers desirable to
			 waive in order to accomplish the purposes of this section.
			(c)Issuance in
			 absence of action by the SecretaryIf the Secretary has not
			 issued a permit described in subsection (a) on or before the last day of the
			 90-day period referred to in subsection (a), the permit shall be deemed issued
			 under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or
			 section 10 of the Act of March 3, 1899 (33 U.S.C. 403), as appropriate, on
			 the day following such last day.
			(d)LimitationThe
			 Administrator of the Environmental Protection Agency may not prohibit or
			 restrict an activity or use of an area that is authorized under this
			 section.
			8.Migratory Bird
			 Treaty Act permitThe
			 Secretary of the Interior is deemed to have issued a special purpose permit
			 under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), as described
			 in the application filed with the United States Fish and Wildlife Service for
			 the Keystone XL pipeline on January 11, 2013.
		9.Oil spill
			 response plan disclosure
			(a)In
			 generalAny pipeline owner or
			 operator required under Federal law to develop an oil spill response plan for
			 the Keystone XL pipeline shall make such plan available to the Governor of each
			 State in which such pipeline operates to assist with emergency response
			 preparedness.
			(b)UpdatesA pipeline owner or operator required to
			 make available to a Governor a plan under subsection (a) shall make available
			 to such Governor any update of such plan not later than 7 days after the date
			 on which such update is made.
			
	
		
			Passed the House of
			 Representatives May 22, 2013.
			Karen L. Haas,
			Clerk
		
	
	
		June 3, 2013
		Read the second time and placed on the
		  calendar
	
